DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s Appeal Brief filed on March 16, 2021, PROSECUTION IS HEREBY REOPENED. Examiner’s Reasons for Allowance are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/APU M MOFIZ/             Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                           
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 8, and 15.  Specifically, the prior art does not disclose:
“receive, at the deployment infrastructure client, a first status request from the requesting client, the first status request being for a status of the connection, wherein the 
receive, by the database server, a second status request from the requesting client, the second status request being for a status of the connection, wherein the second status request is after the database server has determined that the deployment infrastructure client has become inactive during the asynchronous deploying of the plurality of artifacts to the database.”
Shuman (PG Pub. No. 2016/0021007 A1) discloses offloading a connection between a client and a server via a deployment infrastructure client to a connection between a client and a server via a direct peer to peer connection (see Shuman, Abstract).  However, Shuman discloses performing the offloading by the deployment infrastructure client based on a determination by the deployment infrastructure client that the conditions for offloading have been met, not in response to a determination that the deployment infrastructure client is inactive during asynchronous deploying of a plurality of artifacts from the client to the database server.
Dependent Claims 2-6, 9-13, and 16-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Edwards (US Patent No. 5,689,697 A), which concerns asynchronous database command processing.
Chen (PG Pub. No. 2006/0034189 A1), which concerns controlling link status changes.
Moran (PG Pub. No. 2008/0151767 A1), which concerns network element connection management.
Dockter (US Patent No. 5,687,367 A), which concerns storage and management of server connections.
Prestas (US Patent No. 6,845,387 B1), which concerns creating virtual private connections between end points across a storage-area network.
Wei (PG Pub. No. 2010/0250670 A1), which concerns stateful web-based computing.
Kutz (PG Pub. No. 2015/0095796 A1), which concerns loading a database into the cloud.
Divilly (PG Pub. No. 2015/0095343 A1), which concerns cloud database connection multiplexing.
Shuman (PG Pub. No. 2016/0021007 A1), which concerns server mediated peer-to-peer communication offloading from network infrastructure.
Java (Java Platform, Standard Edition 6, 1993), which concerns an index of Java commands, including a connection active flag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161